Exhibit 10.4
 
 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
              1 3
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00036
 
13-May-2015
 SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
W9 11QY
W3QKACC-APG NATICK

CONTRACTING DIVISION BLDG 1KANSAS STREET

NATICK MA 01760-5011

W6QKACC-APG NATICK
110 THOMAS JOHNSON DR SUITE #240
FREDERICK MD 21702

 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)

 
9A. AMENDMENT OF SOLICITATION NO.
TEKMIRA PHARMACEUTICALS CORPORATION   9B. DATED (SEE ITEM 11) 8900 GLENLYON PKY
SUITE 100
BURNABY V5J 5J8
X 10A. MOD. OF CONTRACT/ORDER NO.


W191 13M-1O-C-0057

  X 10B. DATED (SEE ITEM 13)
14-Jul-2010
 
CODE    L8144
 
FACILITY CODE
 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning. copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN

REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.

 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriate date, etc.) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)

  FAR52-232-22, Limitation of Funds                
E. IMPORTANT:         Contractor       x  is not,        o   is required to sign
this document and return    ___     copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number: soconnel151958

 

See attached summary of changes for incremental funding for tasks 6.1, 6.2, 6.3,
and 6.4 of the Statement of Work (SOW), dated 20 Mar 2015, for CLIN0002.

 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

SANDRA OCONNELL/ CONTRACT SPECIALIST /GRANTS 0

         

TEL: 301.619.21195

EMAIL: sandra.ocomell@usarmy.mil
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
             

13-May-2015

            BY     /s/ Sandra O’Connell        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53_243



 



 

 



W9113M-10-C-0057

P00036

Page 2 of 3



 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

SUBCLIN 000202 is added as follows:

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 000202     Job  
$[***]  

Funding for CLIN 0002 CPIF

FOB: Destination

PURCHASE REQUEST NUMBER: 0010618769-0002

       



        TARGET COST   $[***]         TARGET FEE   $[***]       TOTAL TGT COST +
FEE   $[***]         MINIMUM FEE   $[***]         MAXIMUM FEE   $[***]        
SHARE RATIO ABOVE TARGET             SHARE RATIO BELOW TARGET      

ACRN AJ

CIN: GFEBS001061876900003

    $14,988,769.00              

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

 





The following Acceptance/Inspection Schedule was added for SUBCLIN 000202:

 

  INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY     N/A

  N/A N/A Government



 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $14,988,769.00 from $53,252,626.24 to $68,241,395.24.

 

SUBCLIN 000202:

Funding on SUBCLIN 000202 is initiated as follows:

 

ACRN: AJ

 

 

 

 



W9113M-10-C-0057

P00036

Page 3 of 3



 

 



  CIN: GFEBS001061876900003     Acctng Data: 097201520160400000265Y0550506255
A.0011315.4.1.3.1 6100.9000021001   Increase: $14,988,769.00     Total:
$14,988,769.00   Cost Code: A5XAH

(End of Summary of Changes)

